IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-40828
                           Summary Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

CARLOS VASQUEZ-MUNOZ,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-97-CR-447-4
                       - - - - - - - - - -

                             June 2, 1999

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Carlos Vasquez-Munoz appeals his conviction for possession

with intent to distribute marijuana.    He contends solely that the

evidence was insufficient to establish that he knew that the

suburban contained marijuana.    We have reviewed the record and

the briefs of the parties and hold that the evidence was

sufficient for a reasonable jury to find Vasquez-Munoz guilty

beyond a reasonable doubt.     United States v. Ortega Reyna, 148
F.3d 540, 544 (5th Cir. 1998).

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.